DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the third redistribution layer" in lines 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Publication No. 2020/0411445) in view of Lai et al. (US Publication No. 2017/0053897).
Regarding claim 1, Chen discloses semiconductor package structure, comprising:
a frontside redistribution layer (400)
a stacking structure disposed over the frontside redistribution layer (400) and comprising a first semiconductor die (200) and a second semiconductor die (200) over the first semiconductor die
a backside redistribution layer (106) disposed over the stacking structure
a first core (210) disposed in the stacking structure and electrically coupled to the frontside redistribution layer through a first routing channel (404)
a second core (404) disposed in the stacking structure and electrically coupled to the backside redistribution layer (106) through a second routing channel, wherein the second routing channel (402) is separated from the first routing channel and electrically insulated from the frontside redistribution layer (400)
Chen is silent regarding the stacking structure to include IP cores per se.  However, Lai discloses the use of IP cores freely segregated throughout a package at different process nodes (paragraph 42).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the stacking structure of Chen to include IP cores at the redistribution layer routing channels, as taught by Lai, since it can relieve routing densities and short routing paths (paragraph 43).
Regarding claim 2, Lai discloses a package structure disposed over the backside redistribution layer and electrically coupled to the second IP core through the second routing channel (paragraphs 42 and 56; Figure 18).
Regarding claim 3, Chen discloses a conductive pillar (310) adjacent to the stacking structure and electrically coupled to the backside redistribution layer; and a redistribution layer (400) between a top surface of the first semiconductor die and a bottom surface of the second semiconductor die and electrically coupled to the conductive pillar (Figure 4).
Regarding claim 4, Lai discloses the second routing channel (300) further comprises a plurality of through vias (120) in the first semiconductor die (Figure 17E).
Regarding claim 5, Chen discloses a molding material (300) that surrounds the conductive pillar (310) and the stacking structure (200), wherein a sidewall of the molding material is coplanar with a sidewall of the third redistribution layer (400).
Regarding claim 6, Chen discloses the second routing channel comprises a conductive pillar (310) disposed over the first semiconductor die and adjacent to the second semiconductor die.
Regarding claim 7, Chen discloses a molding material (300) that surrounds the conductive pillar (310) and the second semiconductor die, wherein the sidewall of the molding material is coplanar with a sidewall of the first semiconductor die (Figure 4).
Regarding claim 8, Lai discloses the second routing channel (300) further comprises a through via (120) in the first semiconductor die (110) (Figure 11).
Regarding claim 9, Lai discloses the second routing channel (300) comprises a first through via (120) in the second semiconductor die (110) (Figure 11).
Regarding claim 10, Lai discloses the second routing channel (300) further comprises a second through via (120) in the first semiconductor die (110) (Figure 11).
Regarding claim 11, Chen discloses a conductive pillar (310) disposed below the second semiconductor die (200) and adjacent to the first semiconductor die, wherein the conductive pillar electrically couples the second 4 semiconductor die to the frontside redistribution layer (402) (Figure 4).
Regarding claim 12, Chen discloses a molding material (300) that surrounds the conductive pillar (310) and the first semiconductor die, wherein the sidewall of the molding material is coplanar with a sidewall of the second semiconductor die (Figure 4).
Regarding claim 13, Chen discloses the second routing channel (404) passes a region shielded by the first semiconductor die and/or the second semiconductor die (Figure 4).
Regarding claim 14, Chen discloses a semiconductor routing structure, comprising:
a first package structure (200) having a frontside and a backside and comprising a stacking structure having a first core (210) and a second core (404)
a first routing channel (404) electrically coupling the first core to a first redistribution layer (400) on the frontside of the first package structure
a second routing channel (402) independently and electrically coupling the second core (404) to a second redistribution layer (106) on the backside of the first package structure, wherein the second routing channel is separated from the first routing channel and electrically insulated from the first redistribution layer (Figure 4)
Chen is silent regarding the stacking structure to include IP cores per se.  However, Lai discloses the use of IP cores freely segregated throughout a package at different process nodes (paragraph 42).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the stacking structure of Chen to include IP cores at the redistribution layer routing channels, as taught by Lai, since it can relieve routing densities and short routing paths (paragraph 43).
Regarding claim 15, Lai discloses a second package structure (250) disposed on the second redistribution layer, wherein the second package structure (165) receives a control signal from the second IP core through the second routing channel (paragraphs 42-43 and 49).
Regarding claim 16, Lai discloses the stacking structure comprises a first semiconductor die and a second semiconductor die stacked vertically, and the first IP core and the second IP core are each independently disposed in the first semiconductor die or the second semiconductor die (paragraphs 42-43).
Regarding claim 17, Chen discloses the second routing channel (200) comprises a through via (214P/V) in the first semiconductor die (200) and electrically couples the second semiconductor die (200) to the second redistribution layer (Figure 4).
Regarding claim 18, Chen discloses the second routing channel (200) comprises a conductive pillar (310) adjacent to the first semiconductor die (200) and electrically couples the second semiconductor die (200) to the second redistribution layer (104).
Regarding claim 19, Chen discloses the second routing channel (200) comprises a third redistribution layer (400) extending between the first semiconductor die and the second semiconductor die (200).
Regarding claim 20, Chen discloses the second routing channel (400) comprises a conductive pillar (310) adjacent to the stacking structure (200) and electrically coupled to the second redistribution layer (104) and the third redistribution layer (400).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chiang et al. (US Publication No. 2020/0357770) discloses a stack structure with RDLs between and covered by molding (Figure 2K).  Lai et al. (US Publication No. 2021/0082888) discloses multiple RDL layers and dies within a stacking structure (Figure 30).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      9/21/2022               Examiner, Art Unit 2897